Citation Nr: 1708661	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

This case was previously before the Board in October 2015, where it remanded the appellant's claim for further development.

The appellant testified at a hearing before the undersigned Veteran's Law Judge in August 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in January 2009 due to non-small cell carcinoma of the lung.

2.  At the time of the Veteran's death, he did not have any service-connected disabilities, but he did have a pending claim of entitlement to service connection for lung cancer that was denied in the RO's August 2009 rating decision.

3.  The Veteran's lung cancer was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.
CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. § 1310, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103 (a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).
In this case, the VCAA duty to notify was satisfied by a letter sent to the appellant in April 2009.  This letter informed the appellant of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in November 2011 and a supplemental statement of the case in April 2016.  Thus, the appellant has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical records, private medical records, and the appellant's contentions in support of her claim.  Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Furthermore, a VA medical opinion was obtained in December 2015.  Review of this medical opinion reveals that the VA medical professional thoroughly reviewed the Veteran's past medical history and rendered an opinion consistent with the remainder of the evidence of record.  Therefore, the Board concludes that this medical opinion is adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  For a service-connected disability to be considered the primary cause of death it must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. 3.312.

The appellant contends that the Veteran died of lung cancer due to his exposure to Agent Orange in service.  The Veteran died in January 2009.  His death certificate lists the cause of death as cardiac arrest.  In December 2015, a VA medical opinion was obtained, in part, to clarify the Veteran's cause of death.  The VA medical professional, Dr. L.T., M.D., indicated that the Veteran's death certificate incorrectly lists cardiac arrest as the cause of death and stated that the cause of death was non-small cell carcinoma of the lung.

Regarding the appellant's claim that the Veteran's cause of death was related to herbicide exposure, service connection can be presumed for certain specified diseases, such as lung cancer, if a veteran was exposed to herbicides during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  In this case, the Veteran's personnel record shows that he served on the USS Midway from approximately January 1974 to January 1976.  In May 2008, the RO submitted a request to the Personnel Information Exchange System for information regarding the Veteran's service in Vietnam.  The response received indicates that they were unable to determine whether or not the Veteran served in Vietnam.  Both the Veteran's personnel record and the command history of the USS Midway shows that the ship was east of Cam Ranh Bay in April 1975 and proceeded to the coast of Vietnam to assist with evacuations from Saigon.  The USS Midway command history shows that the USS Midway provided a helicopter platform in the recovery and processing of evacuees during the evacuation of Saigon from southeast of Vung Tau from April 29 to May 1, 1975.  However, there is no indication that the referenced aircraft carrier operated on inland waterways, and the USS Midway is not listed as a ship associated with exposure to herbicide agents.  See July 2016 VA 27-0820.

In light of the above evidence, the Board finds that the Veteran is not entitled to the presumption of exposure to Agent Orange, because the service record does not provide any conclusive proof of in-country service.  In fact, the appellant testified that she was "not sure if [the Veteran] ever stepped foot on land in Vietnam" but did know that he was "stationed a mile off the coast while he was in Vietnam."  See August 2015 Hearing Testimony at pg. 5.

The Board acknowledges the appellant's theory that, during the evacuation of Saigon in 1975, the Veteran was exposed to herbicides aboard the USS Midway due to the possibility that the personnel and aircraft which landed on the Midway may have had residual herbicides on them.  August 2015 Hearing Testimony at pg. 4.  However, the Board notes that although VA has established a presumption of exposure for any veteran who set foot on the landmass in Vietnam, that presumption was established due to the inherent difficulty in establishing which veterans were actually exposed, not because everyone was exposed.  In Haas v. Peake, the Federal Circuit noted that VA's longstanding policy of presuming dioxin exposure while serving in Vietnam was "based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise data on troop movements at the time."  525 F.3d 1168, 1176 (Fed. Cir. 2008).  The Federal Circuit also noted that "while it may be possible to approximate areas where herbicides were sprayed, it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin."  Id.  Thus, the appellant's argument that every person and plane that was in Vietnam was essentially contaminated with herbicide residue is simply not supported by competent evidence.  Accordingly, an entitlement to the presumption of herbicide exposure is not warranted.

Even though presumptive service connection is not warranted, the appellant is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran was diagnosed with metastatic squamous cell carcinoma of the lung in November 2007.

In December 2015, the Board obtained a VA medical opinion regarding whether the Veteran's lung cancer was the principal or contributory cause of the Veterans death, and, if so, whether his lung cancer was incurred in or caused by his active service.  As stated above, Dr. L.T. indicated that the Veteran's death certificate incorrectly lists cardiac arrest as the cause of death and stated that the cause of death was non-small cell carcinoma of the lung.  Next, Dr. L.T., M.D., opined that the Veteran's lung cancer was less likely than not (less than 50% probability) incurred in or caused by his active service and was, in fact, caused by years of smoking.  In support of this determination, Dr. L.T. noted that the Veteran's service treatment records do not show a diagnosis of, or treatment for, lung cancer.  Further, Dr. L.T. stated that the question regarding a relationship between the Veteran's lung cancer and exposure to Agent Orange is moot, because there is no conclusive evidence that the Veteran had in-country service in Vietnam.  Lastly, Dr. L.T. stated that the Veteran's lung cancer was less likely than not caused by asbestos exposure, because there was no evidence of asbestosis.

As the evidence fails to establish that the Veteran had a service-connected disability that was either the principal or a contributory cause of death, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is not warranted.  Although the Board is sympathetic with the appellant's loss of her husband, who served his country bravely, there is a lack of competent evidence to warrant a favorable decision.  For these reasons, service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence weighs against the claim of entitlement to service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


